           Case 1:20-cv-01168-RP Document 11 Filed 03/05/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

Thomas Shone                                          §
                                                      §
vs.                                                   §     NO: AU:20-CV-01168-RP
                                                      §
Danny Spears, Indigo Facility Partners                §

                                                  ORDER


        The Court sets and directs the parties, or counsel acting on their behalf, to appear by phone
for an initial pretrial conference on March 24, 2021 at 09:20 AM . Counsel for Plaintiff shall be
responsible for coordinating the call and providing dial-in information at least 24 hours prior to the
hearing to opposing counsel and to the Courtroom Deputy at julie_golden@txwd.uscourts.gov.
The parties should be prepared to discuss potential trial settings as the Court intends to set a trial
date in this action at the initial pretrial conference.


        Until the Court enters a scheduling order in this case and absent additional instruction from
the Court, the parties shall abide by all agreed deadlines set out in their proposed scheduling order




                 SIGNED on 5th day of March, 2021.



                                                          ______________________________
                                                          ROBERT PITMAN
                                                          UNITED STATES DISTRICT JUDGE
